UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-20851


                         DORRANCE F. MATTHEWS,

                                                     Plaintiff-Appellant,

                                  versus

       VICTOR GRAHAM, Sheriff; JOAN SANDERS, Chief Deputy;
   BOB TAYLOR, Jail Administrator; LARRY MCDUGLE, Lieutenant;
       K.C. CHITWOOD; DODDIE, Sergeant; SERGEANT DUCHARME;
                  ROCKY CARREL; EDWARD MARQUEZ,

                                                     Defendants-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                            (H-99-CV-844)

                             October 11, 2000

Before    BARKSDALE,   and   BENAVIDES,    Circuit    Judges,   and   VELA*,

District Judge.

PER CURIAM:**

     Dorrance F. Matthews, pro se Texas prisoner #851799, appeals

the dismissal, as frivolous, of his 42 U.S.C. § 1983 action.

     Matthews’ action arises out of:          his alleged placement in


     *
          District Judge of the Southern District of Texas, sitting
by designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
administrative segregation in a county jail for three months due to

his HIV-positive status; and, following his release back into the

general jail population, his alleged verbal harassment by guards

and   other    inmates.      He   seeks       monetary          damages,     as   well   as

injunctive relief in the form of jail staff training in dealing

with HIV-infected persons and jails providing 24-hour medical care

to inmates.

      Matthews’ action was dismissed as frivolous on the grounds

that neither placement in administrative segregation nor verbal

harassment is sufficient to state a constitutional claim under §

1983.

      Matthews’ claims were correctly dismissed as frivolous.                            See

Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995) (“administrative

segregation, without more, does not constitute a deprivation of a

constitutionally cognizable liberty interest” (emphasis added)),

cert. denied, 517 U.S. 1196 (1996); Moore v. Mabus, 976 F.2d 268,

271 (5th Cir. 1992) (“the identification and segregation of HIV-

positive      prisoners    obviously   serves         a    legitimate        penological

interest”);     McFadden    v.    Lucas,      713    F.2d       143,   146   (5th   Cir.)

(custodial officer’s threatening language and gestures do not

amount to constitutional violations), cert. denied, 464 U.S. 998

(1983).

      For the first time on appeal, Matthews raises claims under the

Americans       with   Disabilities           Act,        the     Civil      Rights      of


                                          2
Institutionalized Persons Act, the Privacy Act, and the Texas

Commission on Jail Standards.        Because these claims were not

presented in his complaint, he may not raise them now.           See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999), cert. denied, 120 S. Ct. 982 (2000).

     Matthews has failed to raise any legal points arguable on

their merits.   Accordingly, his appeal is DISMISSED as frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (citing

Anders v. California, 386 U.S. 738 (1967)).

     The district court’s and our dismissals count as two “strikes”

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).    Matthews is CAUTIONED that if he

accumulates three such “strikes” under § 1915(g), he will not be

able to proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.       See 28

U.S.C. § 1915(g).

                           APPEAL DISMISSED; WARNING ISSUED




                                 3